Exhibit 10.1

 

Agreement to render independent board member services between

 

Mortlock Securities Ltd, represented by Mr. M. Simmonds, a private company with
limited liability incorporated under the laws of the United Kingdom and with a
registered address 87a High Street, the old town Hemel Hempstead Herts, 13 AH,
herein after referred to as (MSLtd)

 

and

 

(Natur International Corp., a public company incorporated under the laws of the
State of Wyoming, USA and with a registered address at (Jachthavenweg 124, 1081
JK Amsterdam, the Netherlands, herein after referred to as (NIC).

 

1. CONSIDERATION.

 

The board of NIC has approved a resolution appointing Mr. M. Simmonds as
independent director and board member of NIC. This decision is reflected in the
board resolution dated July 8, 2019.

 

MSLtd is willing to offer the services of Mr. Simmonds as independent board
member. These services are described in article 2 of this Agreement. The Parties
explicitly do not intend to conclude an employment agreement between NIC and Mr.
Simmonds. Mr. Simmonds is free to independently decide in what way he wishes to
carry out the responsibilities connected to his independent board-membership.

 

This Agreement is entered into for a period of 4 years with the option for a
re-assignment as independent board member for another 4 years and shall be
effective as of August 15, 2019. The terms and conditions shall remain in full
force and effect until terminated earlier in accordance with the provisions of
this Agreement (hereinafter the "Term").

 

This agreement will stipulate the terms, arrangements and conditions for (NIC)
as well as for MSLtd to which both parties have agreed to adhere to.

 

2. RESPONSIBILITIES

 

a) Mr. Simmonds shall provide advice in his role as independent board member
(hereinafter the "Services") to NIC regarding the Business;

 

b) Independent board member’s primary role is to make the decisions according to
the mandate given by the Bylaws of the company and to act as a check and balance
on the acts of management. An independent board member is familiar with the
fundamentals of the company’s business and be informed about the company’s
activities, all with a view to safeguarding the assets of the company and
protecting the interests of all shareholders as a whole and discharging their
duties with reasonable diligence. Independent directors play an active role in
various committees as set up by the company to ensure good governance;

 

c) As a member of the Board, Mr. Simmonds is co-responsible for the appointment
and dismissal of the CEO and CFO of NIC.

 





 

 

d) Mr. Simmonds accepts the afore-mentioned assignment and therewith accepts
full responsibility for correctly carrying out the agreed assignment as
independent board member.

 

e) Mr. Simmonds will organize his activities independently.

 

3. THIRD PARTIES

 

Mr. Simmonds can provide services to third parties as long as this is not
contrary to the provisions of this Agreement, including the non-competition
clause, IP clause and confidentiality clause.

 

4. COMPENSATION

 

a) During the Term of this Agreement, NIC will pay MSLtd as compensation for the
independent board membership rendered by Mr. Simmonds to NIC a fee, excluding
VAT (the "Fee"):

 

a) A base fee of EUR 2.000 per month.

 

b) For every day worked during a month, including the preparation for and
physical attendance - or by means of approved telecommunications - of official
board meetings and other tasks and activities asked for by the company, NIC will
pay a fee of €1.000 per day up to a maximum of €15.000 in any single month,
including the base fee compensation for the board membership. It is explicitly
agreed that services as committee member or other additional projects or
services are included in this fee arrangement.

 

c) The Fee payable and (if applicable) the expenses incurred by Mr. Simmonds in
relation to the assignment performed, will be paid to MSLtd in arrears on the
10th day after the month ended (the "Payment Date"), unless such date is not a
business date (in which case the Payment Date will be the next business day).

 

d) NIC shall reimburse MSLtd for reasonable costs incurred by Mr. Simmonds in
connection with the provision of the assignment (such costs are referred to as
the "Expenses"). All Expenses have to be pre-approved by a representative of the
executive board.

 

e) No later than 1 week prior to each Payment Date, MSLtd will provide NIC with
an invoice setting forth the Fee payable and (if applicable) expenses incurred
by Mr. Simmonds in relation to the assignment performed during the respective
month (the “Invoice”). If expenses are incurred by Mr. Simmonds, these have to
be specified reagrding the nature and amount of the expenses incurred and
provide supporting documents per expense together with the Invoice.

 

f) NIC will grant MSLtd the right, which right MSLtd may accept at its sole
discretion, to acquire a number of shares equal to approximately 1 percent of
shares in the issued and outstanding capital of NIC, each with a nominal value
of $.038 (together the Shares), subject to (i) the terms and conditions of a
separate Agreement to be entered into between NIC and MSLtd and (ii) the
requirements resulting from the Articles of Association of NIC and the
shareholders agreement in relation to NIC. (a copy of both documents has been
provided to MSLtd (the Shares Right).

 

g) In the event Mr. Simmonds is structurally not available to NIC for a period
longer than 2 months, irrespective of the reasons thereof, parties will mutually
decide to suspend payment of the base fee and the executive board has the right
to terminate the agreement.

 



2

 

 

h) (NIC) will provide Mr. Simmonds with a proper and market conforming D&O
Insurance with a minimum coverage of $ 1 million per event. This amount will be
adjusted from time to time to follow the growth and increasing complexity of the
company and is intended to increase to $5 million per event by January 1, 2020.
NIC will safeguard and fully indemnify Mr. Simmonds and/or MSLtd against any
claim form third parties coming forth from actions by the company or decisions
taken by the Board, except for gross negligence at the side of Mr. Simmonds
and/or MSLtd.

 

5. SEPARATE AGREEMENT.

 

a) If MSLtd accepts the options grant, a separate agreement will be composed to
further detail the Shares Right upon the discussion with the corporate tax
advisors of NIC. This agreement will include the above (paragraph 4.2.1) and the
following principles:

 

i) The share price is based on the last funding that took place prior to signing
this agreement;

 

ii) The total allocation is 1 percent of the outstanding shares prior the merger
with Share.

 

iii) The Shares Right will be vested over a period of three years, unless a
change of control (sale of 90% of the entire issued and outstanding shares in
the capital of NIC to any third party appears prior to this date. In that case
the Shares Right will be vested immediately for MSLtd to participate in this
sale;

 

iv) The Shares Right shall vest in quarterly installments on the first calendar
day of each quarter following the start date of this agreement, but to a maximum
of 1/3 per calendar year until such Shares have become vested in full;

 

v) The Shares Right will be terminated entirely, and already vested shares have
to be transferred back to NIC in case this Agreement will be terminated on the
basis of a termination as stipulated in article 9.ii of this Agreement.

 

vi) In all other instances of termination of the Agreement, the already vested
shares will be transferred to MSLtd with a lock-up until the end of the three
years period.

 

b) The Shares Right is subject to the adherence by MSLtd to the Shareholders
Agreement of NIC and the terms and conditions thereof (as amended and restated
from time to time), including the transfer restrictions, automatic dilution, the
Tag-Along Right and Drag-Along Right and USA SEC listing requirements.

 

c) MSLtd agrees that it will not directly or indirectly, sell, hypothecate,
pledge or otherwise encumber or dispose of, by operation of law or otherwise
(collectively Transfer) any Shares Right or Shares to be acquired as a result of
the exercise of the Shares Right to any (third) party other than with the
written approval of the Board of NIC and unless requested by a majority of the
board.

 



3

 

 

6. INTELLECTUAL PROPERTY

 

a) Mr. Simmonds acknowledges and agrees that all intellectual property rights
and know- how created or developed by Mr. Simmonds as independent board member
during the Term of this Agreement rests solely and exclusively with NIC or any
affiliated company and will not become part of any co-ownership arrangement.

 

b) Notwithstanding the other provisions of this Agreement, the Parties agree
that the provisions of this clause shall survive the termination of this
Agreement for a period on one year.

 

7. NON-COMPETITION

 

a) For a period of one year after termination of this Agreement, Mr. Simmonds is
not allowed, without the prior written approval of NIC to set up, carry on,
alone or with others, or cause to carry on, either directly or indirectly, a
business that is equal, similar or related to or in competition with the
Business of NIC or any affiliated company in the Netherlands, the UK, or any
other country in which NIC operates, or to have a beneficial interest (> 5%) in
such a business or to work for such a business in any way, whether or not for
payment.

 

b) Furthermore, for one year after termination of this Agreement, Mr. Simmonds
is not allowed, without the written approval of NIC, to work in any way for,
approach or maintain business relationships with business relations of NIC
and/or any affiliated company, including but not limited to any service
provider, agent, distributor, customer or supplier of NIC in the Business,
unless the business relation was a contact of Mr. Simmonds prior to this
Assignment with NIC. The above is irrespective of who first contacted whom.

 

8. TERMINATION

 

a) Both parties can terminate the offering of the assignment as independent
board member by written notice, considering a notice period of three (3) months.
The resignation of Mr. Simmonds as independent director also leads to the
termination of this agreement.

 

b) The termination of this Agreement shall take effect three (3) months after
the date on which the Board of NIC has adapted the resolution following the
decision in writing to terminate the contract.

 

c) Notwithstanding the provisions of clause 8.a en 8.b, a Party may terminate
this Agreement with immediate effect by giving a written notice to the other
Party upon the occurrence of any of the following events:

 

i bankruptcy, suspension of payments, dissolution, settlement with creditors,
legal merger or demerger of the other Party; or

 

ii a serious infringement or breach by the other Party of any of its obligations
under this Agreement, which has not been remedied within 14 (fourteen) days as
of the date on which the terminating Party has given to the other Party a
written notice of such infringement or breach.

 

iii in the event that NIC and MSLtd decide to enter into a shareholder’s
agreement, NIC may terminate this Agreement with immediate effect by giving a
written notice to MSLtd.

 



4

 

 

9. CONFIDENTIALITY

 

a. Confidential Information;

 

For the purpose of this Agreement "Confidential Information" means all
information relating to NIC or any of its affiliates (including, but not limited
to, any part of its business, operations, administration, processes, product
information, financial affairs, trade secrets, and know how), existing clients
and prospective clients and investors. For the avoidance of doubt, it is noted
that Confidential Information includes all matters concerning the Storms-
Vleeschdrager family and their Family Office (STB Family Office Services B.V.).

 

b) Confidentiality undertaking;

 

Mr. Simmonds will undertake:

 

i. the utmost care to keep all Confidential Information securely and in
confidence and not to disclose such information to anyone, save to the extent
permitted pursuant to the provisions of this Agreement;

     

ii. to ensure that all Confidential Information is protected with security
measures and a degree of care that would apply to its own confidential
information (which shall be no less than reasonable care and discretion); and

 

iii. not to use the Confidential Information otherwise than for the purposes of
or as envisaged by this Agreement and shall not disclose it to any Person, other
than as permitted under this Article.

 

c) Exceptions;

 

These confidentiality terms shall not apply to the disclosure of Confidential
Information if and to the extent:

 

i. the disclosure is required by applicable law;

 

ii. the disclosure is required by the rules of any securities exchange on which
securities of the Receiving party or any related party thereof are, or are to
be, listed;

 

iii. the disclosure is required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body; or

 

iv. that such information is in the public domain other than through breach of
this Agreement;

 

d) Disclose confidential information;

 

Mr. Simmonds may disclose certain Confidential Information on a confidential
basis to a third party in connection with the Services it is performing on
behalf of NIC after written approval of NIC, provided that Mr. Simmonds makes
each such recipient aware of the obligations of confidentiality assumed by it
under this Agreement and provided that it uses all reasonable endeavors to
ensure that such recipient complies with those obligations as if it were a party
to this Agreement.

 

e) Return information and documents

 

Upon termination of this Agreement, BW shall immediately return to NIC any
documents, correspondence or other information carriers or copies of any such
items belonging to NIC or any other member of the group, which are in the
possession of Mr. Simmonds at the time of termination.

 

f) Survive termination;

 

Notwithstanding the other provisions of this Agreement, the Parties agree that
the provisions of this clause shall survive the termination of this Agreement.

 



5

 

 

10. MISCELLANEOUS

 

a) Assignment

 

MSLtd may not assign its rights and/or obligations under this Agreement without
the prior written consent of NIC.

 

NIC may, at any time and sole discretion, transfer its rights and obligations
under this Agreements to any of its affiliates or direct or indirect investors
without the prior written consent of MSLtd, provided that (i) such affiliate
agrees to comply with all applicable provisions of this Agreement and (ii) MSLtd
is given written notice of such assignment by NIC.

 

b) Previous arrangements

 

(NIC) and MSLtd agree that the terms and conditions of this Agreement shall
replace all previous arrangements, promises and agreements, whether oral or in
writing, between NIC and Mr. Simmonds in respect to his independent board member
position.

 

c) Amendment

 

This Agreement shall not be amended unless in writing signed by both Parties.

 

d) Partial invalidity

 

Should any of the provisions of this Agreement be held to be invalid, void or
unenforceable, the remaining provisions shall nevertheless remain in full force
and effect.

 

e) Counterparts

 

This Agreement may be executed in two or more counterparts, all of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute to be one and the same Agreement binding on both Parties.

 

f) Electronic signatures

 

Electronic signatures shall have the same legal effect as original signatures.

 

g) Governing Law and Jurisdiction

 

This Agreement shall be governed by the laws of the state of New York, USA.

 

h) Any dispute arising under this Agreement or from further Agreements,
arrangements or undertakings resulting from this Agreement shall be submitted to
the competent court in New York, USA, to the exclusion of any other court.

 

SIGNATURE PAGE TO FOLLOW.


 



6

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement in duplicate
on ________ in _________________

 



Natur International Corp.   Represented by Mr. Paul Bartley, CEO            
Date: _____________________2019       Mortlock Securities Ltd   Represented by
Mr. M. Simmonds             Date: _____________________2019  

 

 

7



 

